Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-17 are pending.
Claims 1-4 and 8-10 have been examined.
Claims 5-7, 11-17 are withdrawn from consideration as drawn to a non-elected invention and/or species.

Election/Restrictions
Claims 5-9, 11-15 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/2022. 
Claims 12-14 are grouped with the non-elected species because Applicant elected as a species a partially hydrolyzed fluoralkyl group. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipate  by Zhang et al. US 2010/0029880 (Zhang).

Claim 1:
Zhang teaches:
A method comprising: pumping a mixture through a wellbore into a geological formation, [0013] teaches injecting into a formation a displacing solution. 
the mixture comprising a surfactant, [0014] teaches surfactants; 
salt, [0119] teaches NaCl brine; 
water, [0119] teaches brine, which contains water; 
and a polymer having a fluoroalkyl group; [0066] teaches a fluoralkyl polymer;
and flowing the mixture through the geological formation, wherein the pumping and the flowing comprise enhanced oil recovery (EOR) comprising flooding,  [0039]- [0040] describes in detail the aspects of water and polymer flooding; 
wherein the flooding of the geological formation increases oil recovery from a reservoir in the geological formation, title teaches oil recovery
and wherein the flooding comprises polymer flooding or nanofluid flooding, or both, [0040] teaches polymer flooding. 

Claim 2. 
Zhang teaches:
wherein the salt comprises sodium chloride, [0119] teaches sodium chloride, NaCl. 

Claim 3. 
Zhang teaches:
wherein the water comprises seawater or brine, [0119] teaches brine.

Claim 4.
Zhang teaches:
wherein the polymer having the fluoroalkyl group comprises a partially-hydrolyzed copolymer of fluoroalkyl acrylate and acrylamide, [0066] teaches a copolymer of fluoralkyl acrylate and acrylamide, [ 0014] teaches a partially hydrolyzed polyacrylamide backbone and a repeating monomer.

Claim 8. 
A method of enhanced oil recovery (EOR), comprising: [0039]- [0040] describes in detail the aspects of water and polymer flooding;
injecting a mixture through a wellbore into a geological formation, [0013] teaches injecting into a formation a displacing solution.
the mixture comprising water and a partially-hydrolyzed copolymer of fluoroalkyl acrylate and acrylamide; [0066], [0014] teaches partially hydrolyzed acrylamide; 
and flooding the geological formation with the mixture, [0039]- [0040] describes in detail the aspects of water and polymer flooding

Claim 9. 
Zhang teaches:
wherein the flooding of the geological formation increases oil production of a well, see title.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2010/0029880 (Zhang).
Claim 10. 
Zhang does not disclose:  
wherein the partially-hydrolyzed copolymer of fluoroalkyl acrylate and acrylamide comprises the following polymeric structure: 
    PNG
    media_image1.png
    28
    43
    media_image1.png
    Greyscale
 where R1 is -CH2CF3, -CH(CF3)2, or -C(CF3)3, and where R2 is H or CH3.  The difference between the claimed structure and that of Zhang is that Zhang has an ethoxy group in the fluoralkyl acrylate chain. It would have been obvious to one having ordinary skill in the art at the time of Applicants effective filing date to modify Zhang and simplify the fluoroalkyl moiety by removing the ethoxy because Zhang does not teach any criticality to the ethoxy group, but teaches it is the fluoro group that is important. The level of skill in the art is very high, one with a PhD in polymer chemistry and 5-10 years of experience. Such a polymer chemist would be able to very simply reconstruct the molecule . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP H06192342 A teaches core/shell particles where the core is polystryrene and the shell contains a fluoro polymer used in adhesives and paints. 
CN 111741808 teaches core/shell particles comprising a core of polystryrene and the shell contains a fluoro polymer.
US 20140187451 teaches core/shell nanoparticles for polymer flooding comprising polyacrylamide-polystyrene core/shell particles. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674